Citation Nr: 1822860	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-40 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple exostoses, bilateral feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral exostoses of the feet.  Although the Board sincerely regrets the delay in this appeal, proper adjudication of this case requires further development.

VA's duty to assist includes making reasonable efforts to obtain any identified, relevant treatment records that may be pertinent to the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

At his Board hearing in January 2018, the Veteran testified that he underwent surgery on his right foot at a VA facility in December 2017.  See January 2018 Hearing Transcript, pp. 3-4, 9-10.  The most recent VA treatment records that have been associated with the claims file are from April 2017; hence, the record does not contain the report of the December 2017 surgery.  Additionally, the April 2017 VA records reflect consultations immediately prior to another podiatry surgery that appears to have occurred at the end of April 2017 or at the beginning of May 2017, but do not reflect records of the actual surgery.  VA treatment records are constructively of record and as records of podiatry surgeries identified as occurring in April or May 2017 and December 2017 may be pertinent to the Veteran's claim, remand is required to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim being remanded.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, obtain any updated VA treatment records from April 2017 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.   After completing the above and completing any further development suggested by the evidence obtained (such as a new VA examination if the new evidence indicates such is needed), the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 



that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




